COX, J.
From the record in this case it appears that defendant was tried in the circuit court of Dent county, August 26, 1911, upon a charge of illegally selling liquor, was convicted and a fine of $300' assessed *52against liina. An appeal was granted to this court and time given defendant to file bill of exceptions. No bill of exceptions was filed, however, and there is nothing before us except, the record proper which we have examined and find it free from error. Judgment affirmed.
All concur.